19-10903-jlg         Doc 59         Filed 01/21/20    Entered 01/21/20 15:48:23       Main Document
                                                     Pg 1 of 41


TARTER KRINSKY & DROGIN LLP
Attorneys for Cochran & Pease, LLC d/b/a Terri
Debtor and Debtor-In-Possession
1350 Broadway, 11th Floor
New York, New York 10018
(212) 216-8000
Scott S. Markowitz, Esq.
smarkowitz@tarterkrinsky.com

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------x
In re:
                                                                Chapter 11
Cochran & Pease, LLC d/b/a Terri,
                                                                Case No.: 19-10903 (JLG)
                                    Debtor.

------------------------------------------------------------x




                              DEBTOR’S DISCLOSURE STATEMENT TO
                              ACCOMPANY ITS PLAN OF LIQUIDATION




                   THIS IS NOT A SOLICITATION OF ACCEPTANCE OR
                   REJECTION OF THE PLAN.      ACCEPTANCES OR
                   REJECTIONS MAY NOT BE SOLICITED UNTIL A
                   DISCLOSURE STATEMENT HAS BEEN APPROVED BY
                   THE BANKRUPTCY COURT.       THIS DISCLOSURE
                   STATEMENT IS BEING SUBMITTED FOR APPROVAL
                   BUT HAS NOT BEEN APPROVED BY THE COURT.




{Client/085918/1/02003507.DOC;1 }
19-10903-jlg               Doc 59             Filed 01/21/20                   Entered 01/21/20 15:48:23                                       Main Document
                                                                              Pg 2 of 41



                                                                  TABLE OF CONTENTS


DISCLOSURE STATEMENT ....................................................................................................................................1

I. INTRODUCTION....................................................................................................................................................1

CAUTIONARY STATEMENT ...................................................................................................................................4
         A.       SUMMARY OF CLASSIFICATION AND TREATMENT ...................................................................................4
II. VOTING INSTRUCTIONS AND CONFIRMATION OF PLAN ....................................................................5
         A.       MANNER OF VOTING ON PLAN ................................................................................................................5
         B.       CLAIM HOLDERS ENTITLED TO VOTE .....................................................................................................6
         C.       CLASSES IMPAIRED UNDER THE PLAN .....................................................................................................7
         D.       VOTE REQUIRED FOR CLASS ACCEPTANCE ............................................................................................7
III. THE DEBTOR AND ITS OPERATIONS .........................................................................................................7
         A.       GENERAL BACKGROUND..........................................................................................................................7
                  1.  Pre-Petition .....................................................................................................................................7
IV. THE CHAPTER 11 CASE ....................................................................................................................................9
                  1.   The Chapter 11 Filing .....................................................................................................................9
                  2.   Retention of Counsel ......................................................................................................................9
                  3.   Motion To Use Cash Collateral .................................................................................................... 10
                  4.   Motion to Extend Time to Assume or Reject Non-Residential Real Property Leases and to Assume
                  Such Leases ............................................................................................................................................ 11
                  5.   Bar Date and Objections to Claims............................................................................................... 11
                  6.   Post-Petition Operating Results ..................................................................................................... 12
V. SUMMARY OF THE PLAN................................................................................................................................ 13
         A.       GENERAL................................................................................................................................................ 13
                  1.  Brief Explanation of Chapter 11 ................................................................................................... 13
                  2.  Acceptance of the Plan .................................................................................................................. 14
                  3.  Classification of Claims and Equity Interests Generally ............................................................... 14
         B.       CLASSIFICATION AND TREATMENT OF CLAIMS AND EQUITY INTERESTS UNDER THE PLAN ................. 15
                  1.  Unclassified Claims ....................................................................................................................... 16
                          (a)         United States Trustee Fees............................................................................................................. 16
                          (b)         Administrative Claims. ................................................................................................................... 16
                          (c)         Priority Tax Claims ....................................................................................................................... 18
                  2. Class 1 – Timberland Bank’s Secured Claim ................................................................................... 19
                  3. Class 2 – General Unsecured Claims ............................................................................................... 19
                  4. Class 3 – Equity Interest Holders ..................................................................................................... 20
         C.       CONDITIONS TO AND MEANS FOR CONSUMMATION OF THE PLAN......................................................... 20
                  1.    Condition to Occurrence of the Effective Date .............................................................................. 20
                  2.    Funding of the Plan. .................................................................................................................... 20
         D.       OBJECTIONS TO CLAIMS ........................................................................................................................ 20
         E.       RESOLUTION OF DISPUTED CLAIMS ....................................................................................................... 21
         F.       ESTIMATION ........................................................................................................................................... 21
         G.       ALLOWANCE OF DISPUTED CLAIMS ....................................................................................................... 21
         H.       LIMITATION ON LIABILITY..................................................................................................................... 21
         I.       CERTAIN OTHER PROVISIONS OF THE PLAN ......................................................................................... 22
                  1.    Causes of Action ............................................................................................................................ 22
                  2.    Disbursing Agent ........................................................................................................................... 22
                  3.    Payments by Cash.......................................................................................................................... 23
                  4.    Unclaimed Distributions. ............................................................................................................. 23
                  5.    Executory Contracts and Unexpired Leases .................................................................................. 23
                          (a)         Assumption and Rejection Generally............................................................................................. 23
{Client/085918/1/02003507.DOC;1 }                                                      i
19-10903-jlg                Doc 59            Filed 01/21/20                  Entered 01/21/20 15:48:23                                  Main Document
                                                                             Pg 3 of 41


                           (b)        Rejection of Executory Contracts and Unexpired Leases.............................................................. 24
                   6.      Professional Fees and Expenses.................................................................................................... 24
                   7.      Retention of Jurisdiction ............................................................................................................... 24
                   8.      Management of the Reorganized Debtor ....................................................................................... 26
VI. CONFIRMATION PROCEDURES ................................................................................................................. 26
         A.        SOLICITATION OF VOTES; ACCEPTANCE............................................................................................... 26
         B.        CONFIRMATION HEARING...................................................................................................................... 27
         C.        BEST INTERESTS TEST............................................................................................................................ 29
         D.        CRAM DOWN .......................................................................................................................................... 29
VII. CERTAIN FEDERAL INCOME TAX CONSIDERATIONS ........................................................................ 30
                   1.      Tax Effect of Plan ......................................................................................................................... 30
                           A.      Federal Income Tax Consequences to Holders of Claims. ............................................................ 32
                           B.      Federal Income Tax Consequences of the Transactions Contemplated Under the Plan to the
                           Debtor and the Debtor’s Members. ............................................................................................................. 33
                   1.      Limited Liability Company ............................................................................................................ 34
                   2.      Continuation of the Partnership .................................................................................................... 35
                   3.      Partnership Recognition of Cancellation of Indebtedness Income ................................................ 35
                   4.      Tax Return Filings and Substantial Authority .............................................................................. 36
                   5.      Interest and Penalties .................................................................................................................... 37
VIII. VOTING INSTRUCTIONS ............................................................................................................................. 37

IX. CONCLUSION ................................................................................................................................................... 38




{Client/085918/1/02003507.DOC;1 }                                                   ii
19-10903-jlg         Doc 59         Filed 01/21/20    Entered 01/21/20 15:48:23         Main Document
                                                     Pg 4 of 41

                                        DISCLOSURE STATEMENT

         On March 27, 2019 (the “Filing Date”), Cochran & Pease, LLC (the "Debtor") filed a

voluntary Chapter 11 petition with the United States Bankruptcy Court for the Southern District of

New York. Since the Filing Date, the Debtor has remained in possession of its assets and has

continued to own, operate and manage its business affairs pending the approval of a plan of

liquidation in accordance with the provisions of Title 11 of the United States Code (the “Bankruptcy

Code”).

         Pursuant to §1125 of the Bankruptcy Code, the Debtor now submits this disclosure

statement (the “Disclosure Statement”) relating to its proposed plan of liquidation dated January

21, 2020 (the “Plan”).

                                                        I

                                              INTRODUCTION

         The Debtor provides this Disclosure Statement to all of the Debtor’s known creditors,

Equity Interest Holders and other parties in interest in order to provide adequate information to

enable them to make an informed decision on whether to accept or reject the Plan. All holders

of claims and Equity Interests are hereby advised and encouraged to read this Disclosure

Statement and the Plan in their entirety before voting to accept or reject the Plan.

         The Plan summary and statements made in this Disclosure Statement are qualified in their

entirety by reference to the Plan (a copy of which accompanies this Disclosure Statement as Exhibit

“A”).1

         By order of the Bankruptcy Court dated March ___ 2020, this Disclosure Statement has

been approved as containing adequate information of a kind and in sufficient detail to enable

creditors of the Debtor to make an informed judgment about the Plan.


1
 Capitalized terms not otherwise defined in this Disclosure Statement have the meanings assigned to them in the
Plan.


{Client/085918/1/02003507.DOC;1 }
19-10903-jlg         Doc 59         Filed 01/21/20    Entered 01/21/20 15:48:23   Main Document
                                                     Pg 5 of 41

         However, the Court's approval of the Disclosure Statement does not constitute a

recommendation by the Court either for or against the Plan. No statements or information

concerning the Plan and the transactions contemplated thereby have been authorized, other than

the statements and information set forth in this Disclosure Statement. All other statements

regarding the Plan and the transactions contemplated, whether written or oral, are unauthorized.

         The Bankruptcy Court has scheduled a hearing to consider Confirmation of the Plan for

April ___, 2020 at ____ A.M. at the United States Bankruptcy Court located at One Bowling

Green, New York, New York 10004. This hearing may be adjourned from time to time without

further notice other than by announcement in Court on the scheduled date of such hearing. At that

hearing, the Court will consider whether the Plan satisfies the various requirements of the

Bankruptcy Code. The Court will then also receive and consider a ballot report prepared by the

Debtor concerning the votes for acceptance or rejection of the Plan by the parties entitled to vote.

         No representations concerning the Debtor, the estimated value of the Debtor’s

property and/or the estimated assets to be generated from the liquidation of the Debtor’s

assets, are authorized by the Debtor other than as set forth in this Disclosure Statement. Any

representations or inducements made to secure your acceptance which are other than as

contained in this Disclosure Statement, should not be relied upon by you in casting your vote

with respect to the proposed Plan.

         THE DEBTOR BELIEVES THE PLAN PROVIDES THE GREATEST AND

EARLIEST           POSSIBLE           RECOVERIES         TO   ALL    CREDITORS       UNDER        THE

CIRCUMSTANCES. THE DEBTOR, THEREFORE, BELIEVES THAT ACCEPTANCE OF

THE PLAN IS IN THE BEST INTEREST OF EACH AND EVERY CLASS OF CREDITORS

AND RECOMMEND THAT YOU VOTE TO ACCEPT THE PLAN.




{Client/085918/1/02003507.DOC;1 }                       2
19-10903-jlg         Doc 59         Filed 01/21/20    Entered 01/21/20 15:48:23   Main Document
                                                     Pg 6 of 41

         This Disclosure Statement is based upon information available to the Debtor as of January

17, 2020 and does not reflect events that may occur subsequent to that date, which may have a

material impact on the information contained in this Disclosure Statement. The Debtor will not

make any effort to supplement or amend this Disclosure Statement to reflect changes subsequent to

the date hereof.

         THIS DOCUMENT WAS COMPILED FROM INFORMATION OBTAINED BY THE

DEBTOR FROM NUMEROUS SOURCES BELIEVED TO BE ACCURATE TO THE BEST OF

THE DEBTOR’S KNOWLEDGE, INFORMATION AND BELIEF.                                   HOWEVER, THE

DEBTOR AND ITS ADVISORS DO NOT REPRESENT OR WARRANT THAT THIS

DISCLOSURE STATEMENT IS COMPLETE OR THAT THE INFORMATION

CONTAINED HEREIN IS FREE FROM ANY INACCURACY OR OMISSION.

         NOTHING IN THIS DISCLOSURE STATEMENT IS OR SHALL BE DEEMED TO BE

AN ADMISSION OR A DECLARATION AGAINST INTEREST BY THE DEBTOR FOR

PURPOSES OF ANY EXISTING OR FUTURE LITIGATION, BUT RATHER AS

STATEMENTS MADE IN SETTLEMENT NEGOTIATIONS GOVERNED BY RULE 408 OF

THE FEDERAL RULES OF EVIDENCE AND ANY OTHER STATUTE OR RULE OF

SIMILAR IMPORT.

         ALTHOUGH THE DEBTOR’S PROFESSIONAL ADVISORS HAVE ASSISTED IN

THE PREPARATION OF THIS DISCLOSURE STATEMENT BASED UPON THE FACTUAL

INFORMATION AND ASSUMPTIONS RESPECTING THE FINANCIAL, BUSINESS AND

ACCOUNTING DATA PROVIDED BY THE DEBTOR, THE DEBTOR’S PROFESSIONAL

ADVISORS HAVE NOT INDEPENDENTLY VERIFIED THE INFORMATION SET FORTH

IN THIS DISCLOSURE STATEMENT AND MAKE NO REPRESENTATIONS OR

WARRANTIES AS TO SUCH INFORMATION. SUCH PROFESSIONAL ADVISORS DO




{Client/085918/1/02003507.DOC;1 }                       3
19-10903-jlg         Doc 59         Filed 01/21/20    Entered 01/21/20 15:48:23   Main Document
                                                     Pg 7 of 41

NOT REPRESENT OR WARRANT THAT THIS DISCLOSURE STATEMENT IS COMPLETE

OR IS FREE FROM ANY INACCURACY OR OMISSION.

                                        CAUTIONARY STATEMENT

         CERTAIN INFORMATION INCLUDED IN THIS DISCLOSURE STATEMENT

CONTAINS FORWARD-LOOKING STATEMENTS WITHIN THE MEANING OF THE

SECURITIES ACT OF 1933, AS AMENDED, THE SECURITIES EXCHANGE ACT OF

1934, AS AMENDED, AND THE PRIVATE SECURITIES LITIGATION REFORM ACT OF

1995, AS AMENDED.                   SUCH FORWARD-LOOKING INFORMATION IS BASED ON

INFORMATION AVAILABLE WHEN SUCH STATEMENTS ARE MADE AND IS

SUBJECT TO RISKS AND UNCERTAINTIES THAT COULD CAUSE ACTUAL RESULTS

TO DIFFER MATERIALLY FROM THOSE EXPRESSED IN THIS DISCLOSURE

STATEMENT.

A.       Summary of Classification and Treatment

         Detailed elsewhere in this Disclosure Statement is a description of the technical aspects

of the classification of Claims and Equity Interests, the relative allocations of property to holders

of such Claims and interests, the methodology as to how such property is to be distributed, the

risks inherent in the proposed Plan, and the applicable bankruptcy and tax consequences of the

proposed liquidation. However, the Debtor believes that a broad overview of what, in the opinion

of the Debtor, Creditors and Equity Interest Holders are likely to receive under the Plan, will be

helpful for your consideration of whether you wish to accept or reject the Plan.

         The following is a summary of the classification of all Claims and Equity Interests under

the Plan and the proposed treatment of each such Class under the Plan. This summary is

qualified in its entirety by reference to provisions set forth in the Plan, the terms of which are

controlling.




{Client/085918/1/02003507.DOC;1 }                       4
19-10903-jlg         Doc 59         Filed 01/21/20      Entered 01/21/20 15:48:23       Main Document
                                                       Pg 8 of 41

                                                        KIND OF
                                                                      PROJECTED ULTIMATE
                                                        PROPERTY
 CLASS                 DESCRIPTION                                    DISTRIBUTION AS PERCENTAGE OF
                                                        DISTRIBUTED
                                                                      ALLOWED CLAIM
                                                        TO CLASS

                                                                      100% on the Effective Date as allowed by
                       a. Professional Fees
                                                        Cash          Court or as agreed between the holder of such
                          and Expenses
                                                                      claim and the Reorganized Debtor.
 Administrative
 (unclassified)
                       b. Accounts payable and other
                                                                      100% on the Effective Date or as may be paid
                       obligations which arose post-    Cash
                                                                      in the ordinary course of business.
                       petition
                                                                      100% of Allowed Priority Tax Claims paid no
                                                                      later than July 31, 2020. In the event there are
                                                                      insufficient funds to pay the full amount of
 Priority Tax                                                         such Allowed Priority Tax Claims, the
 Claims                Tax Claims                       Cash          Debtor’s responsible persons shall make
 (unclassified)                                                       arrangements with the relevant taxing
                                                                      authority to personally pay such Allowed
                                                                      Priority Tax Claims over time.

                                                                      No later than July 31, 2020, the Debtor shall
                                                                      pay $20,000.00 to Timberland Bank in full
                                                                      satisfaction of its Class 1 Allowed Secured
                       Timberland Bank’s Secured
 Class 1                                                Cash          Claim. The balance of Timberland Bank’s
                       Claim
                                                                      Claim of approximately $438,000.00 shall be
                                                                      treated as a Class 2 Unsecured Claim.

                                                                      No later than July 31, 2020, all holders of
                                                                      Allowed Unsecured Claims shall receive their
 Class 2               General Unsecured Claims         Cash
                                                                      Pro Rata share of $20,000.00.

 Class 3               Equity Interest Holders          None          N/A



                                                          II

                   VOTING INSTRUCTIONS AND CONFIRMATION OF PLAN

A.         Manner of Voting On Plan

           Before voting, this Disclosure Statement as well as the Plan should be read in its entirety.

You should only use the ballot sent to you with this Disclosure Statement to cast your vote for or

against the Plan.

           If you hold a Claim in Classes 1 and 2, included in the package of materials

forwarded to you along with the Disclosure Statement and Plan is the enclosed ballot for

your acceptance or rejection of the Plan. You should complete, date and sign your ballot



{Client/085918/1/02003507.DOC;1 }                         5
19-10903-jlg         Doc 59         Filed 01/21/20    Entered 01/21/20 15:48:23   Main Document
                                                     Pg 9 of 41

and return it to Tarter Krinsky & Drogin LLP, Attention: Scott S. Markowitz, Esq., 1350

Broadway, New York, New York 10018, attorneys for Debtor. All ballots must be received

by 5:00 P.M. on April __, 2020. Any ballot which is properly executed but does not

indicate acceptance or rejection of the Plan shall be deemed to be an acceptance of the

Plan.

B.         Claim Holders Entitled To Vote

           Under the Bankruptcy Code, any holders of Claims or Equity Interests in Classes that are

"impaired" under the Plan are entitled to vote to accept or reject the Plan, unless such Class of

Claims neither receives nor retains any property under the Plan (in which case such Class is

deemed to have rejected the Plan). Bankruptcy Code §1124 provides generally that a Class is

impaired if the legal, equitable or contractual rights of the Claims or interests in that Class are

altered.

           Subject to the exceptions provided below, any holder whose Claim is impaired under the

Plan is entitled to vote if either (i) its Claim has been scheduled by Debtor and such Claim is not

scheduled as disputed, contingent or unliquidated, or (ii) such Claim holder has filed a proof of

Claim with respect to a Disputed Claim.

           A holder of a Disputed Claim is not entitled to vote on the Plan unless such Claim is

temporarily allowed by the Debtor or by an order of the Bankruptcy Court in an estimated

amount which it deems proper for the purpose of voting to accept or reject the Plan. In other

words, only holders of Allowed Claims or Equity Interests may vote to accept or reject the Plan.

A Claim or Equity Interest to which an objection has been filed by the Debtor or any other party-

in-interest not later than March 30, 2020, or a claim (i) which is listed on the Debtor's Schedules

as disputed, unliquidated or contingent, and (ii) with respect to which a superseding proof of

claim has not been filed is not an Allowed Claim for voting purposes, unless the Claim is settled

by agreement or the court allows the Claim (in whole or in part) by Final Order. Upon request of


{Client/085918/1/02003507.DOC;1 }                       6
19-10903-jlg         Doc 59         Filed 01/21/20     Entered 01/21/20 15:48:23   Main Document
                                                     Pg 10 of 41

a party-in-interest, the court may temporarily allow or estimate a Disputed Claim or Equity

Interest for purpose of voting on the Plan. Ballots cast in respect of claims other than Allowed

Claims will not be counted. In addition, a vote may be disregarded if the Bankruptcy Court

determines that the acceptance or rejection of the Plan by the creditor is not solicited or procured

in good faith or in accordance with the provisions of the Bankruptcy Code.

C.       Classes Impaired Under the Plan

         Claim holders in Class 1 and 2 are impaired under the Plan and are eligible, subject to the

limitations set forth above, to vote to accept or reject the Plan. Any controversy as to whether

any Claim or Equity Interest Holder or Class of Claim or Equity Interest Holders is impaired

under the Plan shall, after notice of any hearing, be determined by the Bankruptcy Court.

D.       Vote Required For Class Acceptance

         Section 1126(c) of the Bankruptcy Code defines acceptance of a plan by a Class of

impaired Claims as acceptance by at least two-thirds (2/3) in dollar amount and more than one-

half (1/2) in number of holders of Allowed Claims in that Class who cast ballots.

         Section 1126(d) of the Bankruptcy Code defines acceptance of a plan by a Class of

Equity Interest Holders as acceptance by holders of at least two-thirds (2/3) in amount of the

allowed interests of such class who cast ballots.

                                                        III

                                    THE DEBTOR AND ITS OPERATIONS

A.       General Background

         1.        Pre-Petition

                   The Debtor is a New York limited liability company which is engaged in the

business of operating a quick casual vegetarian restaurant offering in-house dining, take-out,

delivery and catering in Manhattan’s Chelsea neighborhood. The Debtor’s restaurant is located

in a portion of the building known as 60 West 23rd Street, New York, New York (the “23rd Street


{Client/085918/1/02003507.DOC;1 }                        7
19-10903-jlg         Doc 59         Filed 01/21/20     Entered 01/21/20 15:48:23   Main Document
                                                     Pg 11 of 41

Property”). The Debtor commenced operations at the 23rd Street Property in 2010. The Debtor

operates the restaurant under the trade name Terri. The lease expires in or about June 30, 2020

(the “23rd Street Lease”). The current monthly base rent under the 23rd Street Lease is

approximately $4,650.00. The Debtor has always operated profitably. The Debtor’s primary

Equity Interest holders are Michael Pease and Craig Cochran. Together they own approximately

65% of the Debtor’s Equity Interest. Six (6) other individuals own the balance of the Debtor’s

Equity Interest. Aside from the 23rd Street Lease, the Debtor leases a portion of the third floor of

the property located at 10-40 45th Avenue, Long Island City, NY 11101 pursuant to a lease dated

May 25, 2017 (the “Long Island City Lease”). The monthly rent under the Long Island City

Lease is $4,900.00. The Debtor utilizes these premises as a commercial kitchen to supply the

restaurant. The Long Island City Lease expires in June 2020. The 23rd Street Lease and the Long

Island City Lease are collectively referred to herein as the “Leases.”

         Seeking to capitalize on the Debtor’s success, between 2012 and 2015, the Debtor’s

owners opened two additional restaurants, one located at 100 Maiden Lane and the other at 635

Third Avenue in Manhattan. These two additional restaurants were formed as separate limited

liability companies. In order to finance the new restaurants, the Debtor borrowed monies which

were secured by all of the Debtor’s assets as well as the assets of the newly opened restaurants.

The Debtor borrowed funds from American Express National Bank (“Amex”) and Timberland

Bank (“Timberland”) to finance the new restaurant locations.

         Unfortunately, the opening costs for the new locations far exceeded the budget and both

new restaurants failed to be consistently profitable. In order to maintain operations, the Debtor’s

owners were forced to take additional loans at increasingly higher interest rates. By October

2018, the Debtor’s owners determined the most prudent course of action would be to close the

new locations. This left the Debtor with tremendous debt compared to its assets and cashflow.

The Debtor’s management attempted to renegotiate modified payment terms with creditors, but


{Client/085918/1/02003507.DOC;1 }                        8
19-10903-jlg         Doc 59         Filed 01/21/20     Entered 01/21/20 15:48:23   Main Document
                                                     Pg 12 of 41

some of the creditors were unwilling to agree to payment arrangement the Debtor could afford.

Amex filed a lawsuit in or about March 2019 against the Debtor seeking to collect approximately

$320,000.00 on account of its outstanding loan.

         In an effort to obtain a breathing spell from collection activity including litigation and to

generally attempt to restructure its business, on the Filing Date, the Debtor filed a voluntary

Chapter 11 petition with the United States Bankruptcy Court for the Southern District of New

York.

                                                        IV

                                          THE CHAPTER 11 CASE

         1.        The Chapter 11 Filing

                   The Debtor's Chapter 11 Case was assigned to the Honorable James L. Garrity, Jr.,

United States Bankruptcy Judge. The Bankruptcy Court has entered several orders in the Chapter

11 Case, each of which is available from the clerk of the Bankruptcy Court or may be viewed at the

bankruptcy's court's worldwide website: www.nysb.uscourts.gov. A PACER password is required

to view all such documents.

         2.        Retention of Counsel

                   Subsequent to the Filing Date, the Debtor remained in possession of its assets and

property and continued to operate its business as a debtor-in-possession pursuant to §§1107 and 1108

of the Bankruptcy Code. The Debtor’s initial chapter 11 filing was made by Bryan Pease, an

attorney in San Diego, California. Mr. Pease is the brother of Michael Pease, the Debtor’s 30%

Equity Interest Holder. In April 2019, the Debtor hired Anthony M. Vasallo, Esq. (“Mr. Vasallo”) to

represent it in this Chapter 11 case. Mr. Vasallo never submitted an application to be retained as

Debtor’s bankruptcy counsel. In or about July 2019, Mr. Vasallo became non-responsive to the

Debtor’s management’s calls and emails. As a result, in or about October 1, 2019, the Debtor’s

management approached the firm of Tarter Krinsky & Drogin LLP and requested that they step in


{Client/085918/1/02003507.DOC;1 }                        9
19-10903-jlg         Doc 59         Filed 01/21/20     Entered 01/21/20 15:48:23   Main Document
                                                     Pg 13 of 41

and take over the Debtor’s representation in the Chapter 11 case. By order of the Court dated

October 23, 2019, Tarter Krinsky & Drogin LLP was authorized to act as bankruptcy counsel for the

Debtor nunc pro tunc to September 30, 2019.

         3.        Motion To Use Cash Collateral

                   As set forth above, prior to the Filing Date, the Debtor had entered into loan

agreements with Timberland and Amex. As of the Filing Date, Timberland asserted it was owed

approximately $500,000.00 on account of various loans which had been from time to time extended

and consolidated. Amex asserted it was owed approximately $319,000.00 pursuant to a loan made on

or about August 2, 2008. Both the Timberland’s loan and the Amex’s loan were secured by

substantially of the Debtor’s personal property. Both Timberland and Amex filed UCC-1 financing

statements. Although not entirely clear from the public records, it appears Timberland’s loan is

senior to the Amex’s loan.

                   Because Timberland and Amex, both held perfected liens on the Debtor’s cash

receipts, the Debtor was required to file a motion to utilize cash collateral. On or about April 4,

2019, the Debtor filed a motion pursuant to section 363(c)(2) of the Bankruptcy Code to utilize

Timberland’s and Amex’s cash collateral. Pursuant to an order dated July 18, 2019, the Debtor was

authorized to utilize both Timberland’s and Amex’s cash collateral. The Debtor was required to

make $7,500.00 per month adequate protection payment to Timberland and $1,000.00 per month

adequate protection payment to Amex. In addition, both Timberland and Amex were granted

replacement liens on the Debtor’s post-petition property in the same priority as their respective

interest prior to the Filing Date. The Debtor is current on all adequate protection payments to

Timberland and Amex.




{Client/085918/1/02003507.DOC;1 }                       10
19-10903-jlg          Doc 59         Filed 01/21/20     Entered 01/21/20 15:48:23   Main Document
                                                      Pg 14 of 41

          4.        Motion to Extend Time to Assume or Reject Non-Residential Real Property

                    Leases and to Assume Such Leases

                    On July 25, 2019, the Debtor through Mr. Vasallo, filed a motion seeking to extend

the Debtor’s time to assume or reject the Leases. The motion was scheduled to be heard on August

9, 2019. Upon information and belief, the Court did not consider the motion because it was filed

under improper event. The motion was filed under the event “Motion to Extend Time” rather than

“Motion to Assume or Reject.” No order was ever entered with respect to the motion. Upon

information and belief, the motion was served upon the Debtor’s landlords. However, no affidavit of

service related to the motion was ever filed on the docket.

                    The Bankruptcy Code provides that a non-residential real property lease is deemed

rejected unless an order is entered assuming the lease within 120 days of the Chapter 11 filing or

unless an order is entered extending this 120 day period. The Bankruptcy Code further provides that

unless a commercial landlord expressly consents, the Court cannot extend a debtor’s time to assume

or reject a commercial lease beyond 210 days from the Chapter 11 filing date. 210 days from the

Filing Date in the Debtor’s Chapter 11 case was October 23, 2019.

                    Shortly after, Tarter Krinsky & Drogin LLP was retained, the Debtor filed two

motions. One motion to extend the initial 120 day period, nun pro tunc, and a second motion to

assume both the 23rd Street Lease and the Long Island City Lease. By order dated October 30, 2019,

the Court extended the Debtor’s time to assume or reject the Leases from July 25, 2019 to through

and including October 23, 2019 [ECF. No. 54]. By order dated October 30, 2019, the Debtor was

authorized to assume the Leases [ECF No. 53]. The Debtor is current with all pre and post-petition

rent under the Leases.

          5.        Bar Date and Objections to Claims

                    By order dated October 16, 2009 (the "Bar Order"), the Bankruptcy Court

established November 22, 2019 as the last date for creditors of the Debtor to file a proof of claim for


 {Client/085918/1/02003507.DOC;1 }                       11
19-10903-jlg           Doc 59        Filed 01/21/20     Entered 01/21/20 15:48:23     Main Document
                                                      Pg 15 of 41

pre-petition claims (the "Bar Date"). In accordance with the Bar Order, the Debtor's bankruptcy

counsel served a copy of the notice of the Bar Date upon all known creditors and other parties-in-

interest.        The Debtor's management and professionals have reviewed the Claims filed by the

creditors. As of January 17, 2020, a total of twelve (12) claims have been filed in the Debtor's

Chapter 11 Case. For the most part, the Claims are consistent with the Debtor's books and records.

However, the Debtor intends to file an objection to claim no. 12 filed by TCF Equipment Finance,

which was filed as a secured claim for $35,000.00 and unsecured claim of $48,054.00. The entity

which entered into the Equipment Lease Agreement with TCF Equipment Finance was Terri

Vegetarian LLC and not the Debtor. TCF Equipment Finance repossessed the equipment and at most

they hold an unsecured claim based upon the Debtor’s guaranty of the equipment finance agreement.

                      To the extent the Debtor deems it prudent and/or cost effective to object to Claims,

 the Plan provides the Debtor has sixty (60) days from the Effective Date to file objections to filed

 claims. If the Debtor fails to object to a properly filed claim on or before sixty (60) days from the

 Effective Date, then such Claim will be deemed allowed and will be entitled to the Distribution

 under the Plan applicable to the particular class such claim is a member of.

            6.        Post-Petition Operating Results

                      According to the Debtor’s monthly operating reports, from the Filing Date through

December 31, 2019, the Debtor generated gross revenues of approximately $1,563,000.00 which has

resulted in an operating profit exclusive of depreciation in the sum of approximately $50,000.00.

Because the Debtor is a small business Debtor, the operating reports are prepared more on a cash

basis so the actual profit on an accrual basis may be different. The Debtor has paid of all its post-

petition obligations in a timely fashion and has paid the adequate protection payment of $8,500.00

per month to Timberland and Amex.




 {Client/085918/1/02003507.DOC;1 }                       12
19-10903-jlg         Doc 59         Filed 01/21/20     Entered 01/21/20 15:48:23   Main Document
                                                     Pg 16 of 41

                                                        V

                                         SUMMARY OF THE PLAN

         The Debtor submits the treatment of Creditors under the Plan is more favorable than the

treatment Creditors would receive if the Chapter 11 Case was converted to Chapter 7. Therefore,

the Debtor submits the Plan is in the best interests of the Creditors and the Debtor and recommends

acceptance of the Plan by holders of Claims in Classes 1 and 2.

         THE SUMMARY OF THE PLAN SET FORTH BELOW IS QUALIFIED IN ITS

ENTIRETY BY REFERENCE TO THE PROVISIONS SET FORTH IN THE PLAN, THE

TERMS OF WHICH CONTROL.

A.       General

         1.        Brief Explanation of Chapter 11

                   Chapter 11 is the principal business reorganization chapter of the Bankruptcy Code.

Under Chapter 11, a debtor is authorized to reorganize its business for the benefit of itself and its

creditors and Equity Interest Holders. Upon the filing of a petition for reorganization under Chapter

11 and during the pendency of the case, the Bankruptcy Code imposes an automatic stay of all

attempts to collect Claims or enforce Liens against the Debtor.

                   Confirmation and consummation of a plan of reorganization is the principal

objective of a Chapter 11 case. In general, a plan divides the Claims against, and Equity Interests

in, a debtor into separate Classes and allocates plan distributions among those Classes. If the legal,

equitable and contractual rights of a Class are unaffected by the Plan, such Class is considered

"unimpaired". All unimpaired Classes are deemed to have accepted the Plan and therefore are not

entitled to vote thereon. Bankruptcy Code §1126(g), on the other hand, provides that all Classes of

Claims and Equity Interests that do not receive or retain any property under the Plan on account of

such Claims and Equity Interests are deemed to have rejected the Plan. All other Classes of Claims

and Equity Interests are considered "impaired" and are entitled to vote on the Plan.


{Client/085918/1/02003507.DOC;1 }                       13
19-10903-jlg         Doc 59         Filed 01/21/20     Entered 01/21/20 15:48:23   Main Document
                                                     Pg 17 of 41

                   Under the Bankruptcy Code, acceptance of the Plan is determined by Class;

therefore, it is not required that each holder of a Claim or Equity Interest in an impaired Class

vote in favor of the Plan in order for the bankruptcy court to confirm the Plan. Generally, each

impaired Class must vote to accept the Plan; however, the Bankruptcy Court may confirm the

Plan in certain circumstances without the acceptance of all impaired Classes if at least one (1)

impaired Class votes to accept the Plan and certain other statutory tests are satisfied. Many of

these tests are designed to protect the interests of creditors and Equity Interest Holders who

either do not vote or vote to reject the Plan but who will nonetheless be bound by the Plan if it is

confirmed by the Bankruptcy Court.

         2.        Acceptance of the Plan

                   As a condition to confirmation, Bankruptcy Code Section 1129(a) requires that: (a)

each impaired Class of Claims or Equity Interests votes to accept the Plan; and (b) the Plan meets

the other requirements of Section 1129(a). As explained above, Classes that are unimpaired are

deemed to have accepted the Plan and therefore are not entitled to vote thereon, and Classes that do

not receive or retain any property under the Plan are deemed to have rejected the Plan and likewise

are not entitled to vote thereon. Accordingly, acceptances of the Plan are being solicited only from

those parties who hold Claims or Equity Interests classified in impaired Classes that are to receive

Distributions under the Plan.

                   An impaired Class of Claims will be deemed to have accepted the Plan if holders

of at least two-thirds in dollar amount and a majority in number of Claims in such Class who cast

timely ballots vote to accept the Plan.

         3.        Classification of Claims and Equity Interests Generally

                   Bankruptcy Code Section 101(5) defines a Claim as: (a) a "right to payment,

whether or not such right is reduced to judgment, liquidated, unliquidated, fixed, contingent,

matured, unmatured, disputed, undisputed, legal, equitable, secured or unsecured"; or (b) a "right to


{Client/085918/1/02003507.DOC;1 }                       14
19-10903-jlg         Doc 59          Filed 01/21/20     Entered 01/21/20 15:48:23   Main Document
                                                      Pg 18 of 41

an equitable remedy for breach or performance if such breach gives rise to a right to payment,

whether or not such right to an equitable remedy is reduced to judgment, fixed, contingent, matured,

unmatured, disputed, undisputed, secured or unsecured."

                   Bankruptcy Code Section 1123 provides that a plan of reorganization shall

designate Classes of Claims against and Equity Interests in a debtor. Bankruptcy Code Section

1122 further requires that each Class of Claims and Equity Interests contain only Claims or

Equity Interests that are "substantially similar" to each other. The Debtor believes that it has

classified all Claims and Equity Interests in compliance with the requirements of Sections 1122

and 1123. However, it is possible that a holder of a Claim or Equity Interest may challenge such

classification and that the Bankruptcy Court may find that a different classification is required

for the Plan to be confirmed. In such event, the Debtor would, to the extent permitted by the

Bankruptcy Court, modify the classifications in the Plan as required and use the acceptances

received in this solicitation for the purpose of obtaining the approval of a Class or Classes of

which the accepting holder is ultimately deemed to be a member. Any such reclassification

could adversely affect the Class of which such holder was initially a member, or any other Class

under the Plan, by changing the composition of such Class and the vote required of that Class for

approval of the Plan.               Furthermore, a reclassification of Claims or Equity Interests could

necessitate a resolicitation.

B.       Classification and Treatment of Claims and Equity Interests Under the Plan

         The following describes the classification of Claims and Equity Interests under the Plan

and the treatment that holders of Allowed Claims and Allowed Equity Interests are to receive if

the Plan is confirmed and becomes effective. A Claim or Equity Interest is classified in a

particular Class only to the extent that the Claim or Equity Interest fits within the description of

that Class and is classified in a different Class to the extent that any remainder of the Claim or

Equity Interest fits within the description of such different Class.


{Client/085918/1/02003507.DOC;1 }                        15
19-10903-jlg         Doc 59         Filed 01/21/20     Entered 01/21/20 15:48:23   Main Document
                                                     Pg 19 of 41

         1.        Unclassified Claims

                   The Plan does not classify Administrative Claims, statutory fees due to the United

States Trustee, or Priority Tax Claims but does provide for the following treatment of such Claims.

                   (a)       United States Trustee Fees. All fees payable by the Debtor under Section

1930 of Title 28 of the United States Code that have not been paid prior to the Effective Date

shall be paid by the Debtor on the Effective Date. In addition, the Debtor, or any successor

thereto by merger, consolidation or otherwise, on or after the Effective Date, shall be liable for

and the Disbursing Agent shall pay such fees until the entry of a final decree in this case or until

the case is converted or dismissed. The Disbursing Agent shall file post-confirmation operating

reports with the Bankruptcy Court and the United States Trustee until its final decree in entered.

                   (b)       Administrative Claims. An "Administrative Claim" is a Claim for payment

of an administrative expense of a kind specified in Bankruptcy Code Section 503(b) and referred to

in Bankruptcy Code Section 507(a)(2), including the actual and necessary costs and expenses of

preserving the estate or operating the Debtor's business after the commencement of a Chapter 11

case, loans and advances made to the Debtor after the Petition Date, compensation for legal and

other services and reimbursement of expenses awarded or allowed under Bankruptcy Code Section

330(a) or 331, certain retiree benefits, certain reclamation Claims, and all fees and charges against

the estate pursuant to Chapter 123 of Title 28 of the United States Code.

                   The Plan provides that each holder of an Allowed Administrative Claim

(including, without limitation, the professionals' fees and expenses incurred by the Professional

Persons and allowed in a Final Order of the Bankruptcy Court) shall be paid in full, in Cash, by

the Disbursing Agent (i) on the later to occur of the Effective Date or the date the order allowing

such Administrative Claim becomes a Final Order, or (ii) upon such other terms as may exist in

the ordinary course of business of the Debtor; or (iii) upon such terms as may exist pursuant to




{Client/085918/1/02003507.DOC;1 }                       16
19-10903-jlg         Doc 59         Filed 01/21/20     Entered 01/21/20 15:48:23   Main Document
                                                     Pg 20 of 41

Order of the Bankruptcy Court or an agreement between such holder of an Allowed Claim and

the Debtor.

                   The Debtor estimates the aggregate amounts due to professionals shall total

approximately $20,000.00. This consists of the professional fees of Tarter Krinsky & Drogin LLP,

bankruptcy counsel for the Debtor. Tarter Krinsky & Drogin LLP is the only professionals retained

by court order. This is exclusive of the $15,000.00 retainer paid to Tarter Krinsky & Drogin LLP

from a third party subsequent to the Filing Date.

                   With respect to the trade Claims arising after the Filing Date representing

obligations incurred by the Debtor in the ordinary course of its business consistent with past

practice, such trade claims shall be paid in the ordinary course of business. The Debtor estimates

that post-petition ordinary course payables as of the Effective Date will be approximately

$25,000.00. As to other Allowed Administrative Claims, except as otherwise provided in the Plan,

the Plan provides that each holder of an Allowed Administrative Claim: (i) shall be paid by the

Disbursing Agent on the later to occur of the Effective Date or the date the order allowing such

Administrative Claim becomes a Final Order; and (ii) shall receive, on account of and in full

satisfaction of such Allowed Administrative Claim, Cash equal to the amount thereof, unless the

holder agrees to less favorable treatment of such Allowed Administrative Claim.

                   The Plan further provides that holders of Administrative Claims, including Claims

of Professional Persons for services rendered during the Chapter 11 case, must file requests for

payment within forty-five (45) days after the Confirmation Order.

                   Administrative Claims representing obligations incurred by the Debtor after the date

and time of the entry of the Confirmation Order (including, without limitation, Claims for

professionals' fees and expenses) shall not be subject to application to the Bankruptcy Court and

may be paid by the Reorganized Debtor in the ordinary course of business and without Bankruptcy

Court approval. After the Confirmation Date, the Reorganized Debtor shall, in the ordinary course


{Client/085918/1/02003507.DOC;1 }                       17
19-10903-jlg         Doc 59         Filed 01/21/20     Entered 01/21/20 15:48:23   Main Document
                                                     Pg 21 of 41

of business and without the necessity for any approval by the Court, pay the reasonable fees and

expenses of the Professional Persons employed by the Debtor in connection with the

implementation and consummation of the Plan, the claims reconciliation process and any other

matters as to which such Professionals may be engaged. The Plan provides that the fees and

expenses of such Professionals shall be submitted monthly to the Reorganized Debtor by such

Professionals in the form of a detailed invoice therefor and shall be paid by the Reorganized Debtor

upon such submission. If the Reorganized Debtor disputes the reasonableness of any such invoice

and, after attempting to resolve the dispute, all unresolved disputes shall be submitted to the

Bankruptcy Court on notice to the Reorganized Debtor for a determination of the reasonableness of

such invoice.

                   (c)       Priority Tax Claims. A "Priority Tax Claim" is an Unsecured Claim of a

governmental unit entitled to priority in payment pursuant to any provision of the Bankruptcy

Code section 507(a)(8). The primary Priority Tax Claim is a claim filed by the New York State

Department of Taxation and Finance which asserts a total claim of $93,931.88. A portion of this

Claim has been asserted as a Secured Claim based upon tax warrants recorded in New York

County. However, these tax warrants were filed after both Timberland and Amex filed UCC-1

financing statements. As such, the Plan is treating New York State’s entire proof of claim

consisting almost exclusively of sales tax as a Priority Tax Claim. The Plan provides the New

York State’s Allowed Priority Tax Claim shall be paid in full no later than July 31, 2020 from

the liquidation of the Debtor’s assets. In the event, there are insufficient funds from the

liquidation of the Debtor’s assets to pay New York State’s Allowed Priority Tax Claim, Michael

Pease shall enter into an installment payment agreement with New York State to pay the balance

over time. The Internal Revenue Service filed a Priority Tax Claim in the amount $466.68 which

shall be paid in full no later than July 31, 2020.




{Client/085918/1/02003507.DOC;1 }                       18
19-10903-jlg         Doc 59         Filed 01/21/20     Entered 01/21/20 15:48:23   Main Document
                                                     Pg 22 of 41

         2.        Class 1 – Timberland Bank’s Secured Claim

                   Class 1 consists of Timberland’s Secured Claim. Pursuant to section 506(a) of the

Bankruptcy Code, a Claim is secured only up to the value of the collateral securing the Claim

and unsecured for the balance. The Debtor estimates the value of all of its personal property

such as restaurant equipment including, convection ovens, low boys, panini presses and the like,

have a value of no more than $20,000.00. As such, Timberland’s Allowed Class 1 Claim shall

be deemed to be $20,000.00 and the balance of its Claim of approximately $418,00.00 shall be

treated as a Class 2 Unsecured Claim. The Plan provides that Timberland’s Class 1 Claim shall

be paid in full in cash no later than July 31, 2020 from either the liquidation of the Debtor’s

personal property or from cash on hand. Nothing in the Plan shall be deemed to release any

claims Timberland may have against any person or entity other than the Debtor. Class 1 is

impaired as that term is defined in §1124 of the Bankruptcy Code and entitled to vote for or

against the Plan.

         3.        Class 2 - General Unsecured Claims

                   Class 2 consists of the holders of General Unsecured Claims which includes all

claims, such as ordinary trade creditors. It also includes Amex’s Claim because Amex’s lien is

junior to Timberland’s lien on the Debtor’s personal property. The Debtor estimates the total

amount of Allowed Unsecured Claims will be approximately $1,050,000.00 based upon the filed

Claims as well as Scheduled Claims.

                   The Plan provides for a Pro Rata Distribution of $20,000.00 to Holders of

Allowed Class 2 Claims in full settlement and satisfaction of their Claims paid no later than July

31, 2020. This equates to an approximate two percent (2%) Distribution to holders to Allowed

Class 2 Claims. Holders of Allowed Class 2 Claims are impaired as that term is defined in §1124

of the Bankruptcy Code and entitled to vote for or against the Plan.




{Client/085918/1/02003507.DOC;1 }                       19
19-10903-jlg         Doc 59         Filed 01/21/20     Entered 01/21/20 15:48:23   Main Document
                                                     Pg 23 of 41

         4.        Class 3 - Equity Interest Holders

                   Class 3 consists of the Debtor’s Equity Interest Holders. On the Effective Date of

the Plan, all Class 3 Equity Interest Holders shall have their Equity Interest in the Debtor

terminated and canceled.             Class 3 Equity Interest Holders shall receive no Distribution or

monetary payment on account of their Equity Interest in the Debtor. Class 3 is impaired as that

term is defined in §1124 of the Bankruptcy Code.

C.       Conditions to and Means for Consummation of the Plan

         1.        Condition to Occurrence of the Effective Date

                   The Effective Date shall be the date on which the Confirmation Order shall have

been entered and become a Final Order.

         2.        Funding of the Plan

                   This Plan is currently based upon the assumption the Debtor will be unable to

continue operating from the 23rd Street Property and will be unable to secure a new location. As

such, the Plan will be funded from the liquidation of the Debtor’s assets which consist of used

restaurant machinery and equipment as well as a 2014 Isuzu refrigerated box truck. The Plan will

also be funded by cash on hand in the Debtor’s in possession bank account at the time the

restaurant closes. Unless the 23rd Street Property landlord agrees otherwise, it is expected the

Debtor will cease operations at the 23rd Street Property in June or July of 2020. In the event the

Debtor is successful in securing a new location and can continue to operate, the Debtor will

likely file an amended Plan.

D.       Objections to Claims

         The Plan provides that all objections to Claims shall be filed by the Debtor and served on

the holders of such Claims within sixty (60) days of the Confirmation Date. If the objection to a

proof of Claim that relates to a Disputed Claim has not been filed by the applicable date, the Claim




{Client/085918/1/02003507.DOC;1 }                       20
19-10903-jlg         Doc 59         Filed 01/21/20     Entered 01/21/20 15:48:23   Main Document
                                                     Pg 24 of 41

to which the proof of Claim relates shall be treated as an Allowed Claim for purposes of

distributions under the Plan.

E.       Resolution of Disputed Claims

         The Plan provides that Disputed Claims shall be divided into two (2) portions: the “non-

disputed portion” and the “disputed portion”. The Disbursing Agent shall pay the non-disputed

portion of a Disputed Claim in accordance with Plan provisions for payment of a Claim in its

Class.

F.       Estimation

         The Plan provides that the Debtor may, at any time, request that the Court estimate any

Disputed Claim pursuant to Section 502(c) of the Bankruptcy Code regardless of whether the

Debtor has previously objected to such Claim. The Court will retain jurisdiction to estimate any

Claim at any time, including during litigation concerning any objection to such Claim.

G.       Allowance of Disputed Claims

         The Plan provides that if, on or after the Effective Date, any Disputed Claim becomes an

Allowed Claim, the Disbursing Agent shall, within thirty (30) days after the date on which the

Claim becomes an Allowed Claim, or as soon thereafter as is practicable pay to the holder of

such Allowed Claim the amount of Cash that such holder would have been entitled to receive

under this Plan if such disputed portion of such Claim had been an Allowed Claim on the

Effective Date. Notwithstanding anything to the contrary contained in this Plan, the Disbursing

Agent shall make a Distribution on the non-disputed portion of an Unsecured Claim in

accordance with the provisions of the Plan.

H.       Limitation on Liability

         The Plan provides that the Debtor, and its respective officers, directors, shareholders,

employees, trustees, members, affiliates and agents (including any professional entities employed

by one or more of them), shall have any liability to any holder of an Administrative Claim, Claim or


{Client/085918/1/02003507.DOC;1 }                       21
19-10903-jlg         Doc 59         Filed 01/21/20     Entered 01/21/20 15:48:23   Main Document
                                                     Pg 25 of 41

Equity Interest, or any other person, for any act taken or omission made since the Filing Date or in

connection with, related to, or arising out of, the formulation, implementation, confirmation or

consummation of the Plan, the Disclosure Statement, or any other contract, instrument, release,

agreement or document created in connection with the Plan, the pursuit of approval of the

Disclosure Statement, the solicitation of votes for the Plan, the pursuit of the confirmation of the

Plan, or the administration of the Debtor’s case, the Plan or the property to be distributed under the

Plan, except for the willful misconduct, gross negligence or breach of fiduciary duty as determined

by Final Order of the Bankruptcy Court and, in all respects, shall be entitled to rely upon the advice

of counsel with respect to their duties and responsibilities under the Plan.

I.       Certain Other Provisions of The Plan

         The Plan contains other provisions consistent with the requirements of Chapter 11 of the

Code, including provisions for the Distribution of Cash and the collection and disposition of

assets of the Debtor’s Estate.

         1.        Causes of Action

                   Except as otherwise provided herein or in any contract, instrument, release or other

agreement entered into in connection with the Plan, the Reorganized Debtor shall retain, and may,

with its determination of the best interest of the estate, enforce any claims, rights and causes of

action that have been or may be commenced by the Debtor including, but not limited to, those

arising under Sections 544 through 550 of the Bankruptcy Code or any similar provisions of state

law, or any statute or legal theory. The Debtor is unaware of any such causes of action.

         2.        Disbursing Agent

                   Tarter Krinsky & Drogin LLP shall act as Disbursing Agent on behalf of the Debtor

for the purpose of making the Distributions required on the Effective Date under the Plan. Scott S.

Markowitz shall be in charge of all matters relating to Disbursements required by the Plan on the

Effective Date. In the event that the Disbursing Agent changes prior to the entry of an order of final


{Client/085918/1/02003507.DOC;1 }                       22
19-10903-jlg         Doc 59         Filed 01/21/20     Entered 01/21/20 15:48:23   Main Document
                                                     Pg 26 of 41

decree closing the Debtor's Chapter 11 case, the Bankruptcy Court and the United States Trustee

shall be notified in writing of the identity and address of the new Disbursing Agent.            The

Reorganized Debtor shall be responsible to make all Plan payments subsequent to the Distributions

made on the Effective Date.

         3.        Payments by Cash

                   Payments to be made by the Disbursing Agent pursuant to the Plan shall be made by

check drawn on a domestic bank.

         4.        Unclaimed Distributions

                   The Plan provides that Distributions to holders of Allowed Claims shall be made

at the address of each such holder as set forth on the Proofs of Claim filed by such holders unless

no Proof of Claim has been filed, in which case then to the address set forth on the Schedules

filed with the Court, unless superseded by a written notice to the Disbursing Agent providing

actual knowledge to the Disbursing Agent of a change of address.

                   The Plan further provides that If any holder’s Distribution is returned as

undeliverable, no further Distributions to such holder shall be made unless and until the

Disbursing Agent is notified in writing of such holder’s then current address, at which time all

Distributions shall be made to such holder, without interest.

         5.        Executory Contracts and Unexpired Leases

                   (a)       Assumption and Rejection Generally.         Subject to approval of the

Bankruptcy Court, the Bankruptcy Code empowers a debtor-in-possession to assume or reject

executory contracts and unexpired leases. As a general matter, an "executory contract" is a contract

under which material performance (other than the payment of money) remains due by each party

thereto. If an executory contract is rejected, the non-debtor party to that contract may file a Claim

for any damages incurred by reason of the rejection. In the case of rejection of leases for non-

residential real property, resulting damage Claims are subject to certain limitations imposed by the


{Client/085918/1/02003507.DOC;1 }                       23
19-10903-jlg         Doc 59         Filed 01/21/20     Entered 01/21/20 15:48:23      Main Document
                                                     Pg 27 of 41

Bankruptcy Code. If an executory contract or unexpired lease is assumed, the debtor-in-possession

is bound to perform its obligations arising thereunder in accordance with the terms of such

agreement.

                   (b)       Assumption of Executory Contracts and Unexpired Leases. As set forth

above, the Bankruptcy Court has previously approved the assumption of the Leases. The Debtor is

unaware of any other executory contracts.

         6.        Professional Fees and Expenses

                   The Plan provides that each of the Professionals requesting compensation in the

Chapter 11 Case shall file an application for an allowance of final compensation and

reimbursement of expenses in the Chapter 11 Case incurred through the Confirmation Date

within forty-five (45) days after the Confirmation Order.

         7.        Retention of Jurisdiction

                   The Plan provides that, from and after the Confirmation Date and until such time as

all payments and Distributions required to be made by the Debtor have been made, the Bankruptcy

Court shall retain jurisdiction over the Debtor’s Chapter 11 Case for all purposes permitted under

the Code, including, without limitation, the following:

                   (a)       To hear and determine any dispute relating to the Plan or any property

described in the Plan and to enforce its provisions.

                   (b)       To hear and determine all issues arising out of any motions, applications,

adversary proceedings or contested or litigated matters in the Chapter 11 Case pending at the

Confirmation Date or commenced thereafter.

                   (c)       To order recovery of any assets of the Debtor, whether title is presently held

in the name of the Debtor or a third party.




{Client/085918/1/02003507.DOC;1 }                       24
19-10903-jlg         Doc 59         Filed 01/21/20     Entered 01/21/20 15:48:23      Main Document
                                                     Pg 28 of 41

                   (d)       To hear and determine motions to approve the sale of assets of the Debtor

under Section 363 of the Bankruptcy Code and/or the rejection or assumption of executory contracts

under Section 365 of the Bankruptcy Code.

                   (e)       To hear and determine all issues relating to any purchases, sales or contracts

made or undertaken by the Debtor during the pendency of the Chapter 11 Case.

                   (f)       To hear and determine all Claims arising from the rejection of executory

contracts or unexpired leases.

                   (g)       To hear and determine all objections to Claims and all controversies

concerning classification, allowance, valuation, liquidation, estimation, or satisfaction of Claims.

                   (h)       To make orders allowing amendment of the Schedules filed in the Chapter

11 Case for any purpose including, without limitation, to prosecute objections to Claims not

previously listed as disputed, contingent or unliquidated.

                   (i)       To hear and determine all applications for compensation of professional and

similar fees and reimbursement of expenses arising out of or relating to the case or any Claims.

                   (j)       To hear and determine any and all motions to abandon property of the

Debtor's Estate.

                   (k)       To make such other orders or give such directions as permitted by Section

1142 of the Bankruptcy Code.

                   (l)       To consider and order any modifications or amendments requested to the

Plan.

                   (m)       To remedy any defect or omission or reconcile any inconsistency in the Plan

or the Confirmation Order in such manner as may be necessary or desirable to carry out the

purposes and intent of the Plan.

                   (n)       To make all orders necessary or appropriate to carry out the provisions of the

Plan.


{Client/085918/1/02003507.DOC;1 }                       25
19-10903-jlg         Doc 59         Filed 01/21/20     Entered 01/21/20 15:48:23     Main Document
                                                     Pg 29 of 41

                   (o)       To enforce all orders previously entered by the Bankruptcy Court.

                   (p)       To determine such other matters as may be provided for in the Confirmation

Order or as may be authorized under the Bankruptcy Code.

         8.        Management of the Reorganized Debtor

                   As set forth above, this Plan is premised on the Debtor’s ceasing operations of the

restaurant and there will be no future operations.

                                                        VI

                                      CONFIRMATION PROCEDURES

         In order for the Plan to be confirmed by the Bankruptcy Court, all of the applicable

requirements of Bankruptcy Code Section 1129 must be met. These include, among others,

requirements that the Plan: (i) is accepted by all impaired Classes or, if rejected by an impaired

Class, "does not discriminate unfairly" and is "fair and equitable" as to each rejecting Class; (ii) is

feasible; and (iii) is in the best interests of holders of Claims or Equity Interests in each impaired

Class.

A.       Solicitation Of Votes; Acceptance

         The Debtor is soliciting the acceptance of the Plan from all holders of Claims in Classes that

are impaired under the Plan and receiving Distributions thereunder. Using these criteria, holders of

only Claims in Class 1 and 2 are entitled to vote on the Plan. In addition, a vote may be disregarded

if the Bankruptcy Court determines, after notice and a hearing, that such vote was not solicited or

procured or made in good faith or in accordance with the applicable provisions of the Bankruptcy

Code.

         Class 2 will be deemed to have accepted the Plan if the Plan is accepted by holders of at

least two-thirds in dollar amount and more than one-half in number of the Claims in that Class that

have cast ballots on the Plan.




{Client/085918/1/02003507.DOC;1 }                       26
19-10903-jlg         Doc 59         Filed 01/21/20     Entered 01/21/20 15:48:23   Main Document
                                                     Pg 30 of 41

B.       Confirmation Hearing

         Bankruptcy Code Section 1128(a) requires the Bankruptcy Court, after notice, to hold a

hearing on confirmation of the Plan (the "Confirmation Hearing") after the period for submission of

Ballots has expired. The Confirmation Hearing may be postponed from time to time by the

Bankruptcy Court without further notice except for an announcement of the postponement made at

the Confirmation Hearing. Bankruptcy Code Section 1128(b) provides that any party in interest

may object to confirmation of the Plan. Objections must be made in writing, specifying in detail the

name and address of the person or entity objecting, the grounds for the objection and the nature and

amount of the Claim held by the objector, and must otherwise comply with the requirements of the

Bankruptcy Rules and the Local Bankruptcy Rules. Objections must be filed with the Clerk of the

Bankruptcy Court, with a courtesy copy delivered to the chambers of the Honorable James L.

Garrity, Jr., and served upon the parties so designated in the Order and Notice accompanying this

Disclosure Statement on or before the time and date designated in such Order and Notice.

FAILURE TO TIMELY FILE AND SERVE AN OBJECTION TO CONFIRMATION MAY

BE DEEMED BY THE BANKRUPTCY COURT TO BE CONSENT TO CONFIRMATION

OF THE PLAN.

         At the Confirmation Hearing, the Bankruptcy Court will determine, among other things,

whether the following confirmation requirements specified in Bankruptcy Code Section 1129 have

been satisfied:

         1.        The Plan complies with the applicable provisions of the Bankruptcy Code.

         2.        The Debtor has complied with the applicable provisions of the Bankruptcy Code.

         3.        The Plan has been proposed in good faith and not by any means proscribed by law.

         4.        Any payment made or promised by the Debtor for services or for costs and expenses

in, or in connection with, the Chapter 11 Case, or in connection with the Plan and incident to the




{Client/085918/1/02003507.DOC;1 }                       27
19-10903-jlg         Doc 59         Filed 01/21/20     Entered 01/21/20 15:48:23     Main Document
                                                     Pg 31 of 41

Chapter 11 Case, has been approved by, or is subject to approval of, the Bankruptcy Court as

reasonable.

         5.        The Debtor has disclosed the identity and affiliations of all individuals proposed to

serve, after confirmation, as directors or officers of the Debtor and the appointment to or

continuance in such positions by those individuals is consistent with the interests of creditors and

Equity Interest holders and with public policy; and (b) the Debtor have disclosed the identities of

any insider(s) that will be employed or retained by the Reorganized Debtor and the nature of any

proposed compensation for such insider(s).

         6.        Each holder of a Claim in an impaired Class either has accepted the Plan or will

receive or retain under the Plan property of a value, as of the Effective Date, that is not less than the

amount that such entity would receive or retain if the Debtor were liquidated on such date under

Chapter 7 of the Bankruptcy Code. See "Best Interests Test" below.

         7.        Unless the Debtor is required to seek nonconsensual confirmation of the Plan, each

Class of Claims and Equity Interests has either accepted the Plan or is not impaired under the Plan.

         8.        Except to the extent that the holder of a Claim has agreed to different treatment, the

Plan provides that: (a) Allowed Administrative Claims will be paid in full on the later of the

Effective Date, or the date the Claim is Allowed; (b) other Priority Claims will be paid in full on the

Effective Date; and (c) Priority Tax Claims will receive payment in full plus interest over six (6)

years.

         9.        At least one impaired Class has accepted the Plan, determined without including any

acceptance of the Plan by any insider holding a Claim in such Class.

         10.       Confirmation of the Plan is not likely to be followed by the liquidation of or the need

for further financial reorganization by the Debtor or the Reorganized Debtor unless the Plan is a

liquidation plan.




{Client/085918/1/02003507.DOC;1 }                       28
19-10903-jlg         Doc 59         Filed 01/21/20     Entered 01/21/20 15:48:23             Main Document
                                                     Pg 32 of 41

C.       Best Interests Test

         As mentioned above, confirmation of the Plan requires that each holder of a Claim in an

impaired Class must either: (i) accept the Plan; or (ii) receive or retain under the Plan property of a

value, as of the Effective Date, that is not less than the value such holder would receive or retain if

the Debtor were liquidated under Chapter 7 of the Bankruptcy Code.

         The Debtor believes that a liquidation of the Debtor will provide the holders of Class 2

Allowed Claims with a lesser Distribution than under the Plan. Annexed hereto as Exhibit "B" is a

liquidation analysis which estimates the likely Distribution to holders of Allowed Class 2 Claims if

the Debtor's Chapter 11 Case is converted to Chapter 7.2 The Debtor has estimated the value of its

assets based upon its assessment of a variety of factors including, the well-known fact, used

restaurant equipment often has little or no resale value. The liquidation analysis indicates that in a

liquidation holders of Allowed Unsecured Claims would receive no Distributions on account of

their claims primarily because a chapter 7 trustee’s professional fees and expenses would be paid

prior to holders of Class 2 Claims as well as the amounts due to Priority Tax Claims and the Class 1

Secured Claimholder.

D.       Cram Down

         The Bankruptcy Code provides a mechanism by which a plan may be confirmed even if it

has been rejected by an impaired class of claims. Under the “cram down” provisions of the

Bankruptcy Code (§1129(b)), the proponent of the Plan (in this case the Debtor) may request that it

be confirmed despite its rejection by an impaired class, and the court will confirm the Plan if it (i)

does not discriminate unfairly against a dissenting impaired class and (ii) is fair and equitable with

respect to such class.




2
  The liquidation analysis is based upon management's best estimate of a likely recovery in an orderly liquidation
scenario.


{Client/085918/1/02003507.DOC;1 }                        29
19-10903-jlg         Doc 59         Filed 01/21/20     Entered 01/21/20 15:48:23    Main Document
                                                     Pg 33 of 41

         The Bankruptcy Code sets forth specific guidelines for determining whether a plan is fair

and equitable with respect to a particular class of claims. For unsecured claims, as are those in

Class 2, a plan must provide that equity security holders do not receive or retain any property in

account of their interest. Here, if Class 2 votes to reject the Plan, since the Debtor’s Equity Interest

Holders are not retaining any interest in the Reorganized Debtor, the Debtor believes the Court

could still confirm the Plan under section 1129(b) of the Bankruptcy Code assuming Class 1 accepts

the Plan.      For Secured Claims, as are in Class 1, a plan must provide that the holders of such

Secured Claim retain the lien securing such claim to the extent of the allowed amount of such claim

and that the holder of such claim receive on account of such claim of a value, as of the Effective

Date of the Plan, of at least the value of such holders interest in the estate’s interest in the property

securing the lien. In other words, the secured creditor must receive the present value of the Allowed

Amount of its Secured Claim which allowed amount is dependent upon the value of the property

securing the loan. Here, the Debtor believes Class 1 is being paid the full amount of its Allowed

Secured Claim.

         In the event the Bankruptcy Court refuses to impose a “cram down” on the rights of a non-

consenting class unless certain modifications are made to the terms and conditions of such non-

consenting class’ treatment under the Plan, the Debtor reserves the right, without re-solicitation, to

propose such modification to such non-consenting class’ treatment and to confirm the Plan,

provided such modification does not result in total extinguishment of the non-consenting class’

claim.

                                                       VII

                      CERTAIN FEDERAL INCOME TAX CONSIDERATIONS

         1.        Tax Effect of Plan

                   Certain possible material federal income tax consequences of the Plan under the

Internal Revenue Code of 1986 (as amended, the "Tax Code"), are described below. Because of the


{Client/085918/1/02003507.DOC;1 }                       30
19-10903-jlg         Doc 59         Filed 01/21/20     Entered 01/21/20 15:48:23   Main Document
                                                     Pg 34 of 41

complex nature of the transactions comprising the Plan, the differing tax postures of the holders of

Claims, the Debtor and its members, and the possible differing characterizations of the transactions

under the Tax Code by the IRS, the Debtor and its members, the material federal income tax

consequences described herein are subject to significant uncertainties and variations in application.

There may also be material consequences and/or possible results not described herein.

                   The analysis and conclusions in the discussion set forth below are based upon the

Debtor's interpretation of provisions of the Tax Code, Treasury regulations, proposed Treasury

regulations, and rulings and judicial decisions in effect as of the date of this Disclosure Statement,

all of which are subject to change (possibly with retroactive effect). It should be noted that certain

tax consequences of the Plan may be subject to different interpretation under existing law, and may

be predicated on circumstances not readily ascertainable at this time or not within the control of the

Debtor. The interpretations of the Debtor are not binding on the IRS. Thus, there can be no

assurance that the IRS will not take a different position concerning the consequences of the Plan and

that any such position would be sustained. The Debtor has not obtained and does not intend to seek

any advance rulings from the IRS with respect to any federal tax matter, and no opinion of counsel

has been or will be requested or obtained by the Debtor with respect to any tax aspects of the Plan.

         THE DISCUSSION SET FORTH BELOW IS INCLUDED HEREIN FOR

GENERAL            INFORMATION              ONLY.            ACCORDINGLY,    IT    IS   STRONGLY

RECOMMENDED THAT HOLDERS OF CLAIMS AND MEMBERS OF THE DEBTOR

SHOULD CONSULT THEIR RESPECTIVE TAX ADVISORS AS TO THE SPECIFIC

TAX CONSEQUENCES OF THE PLAN TO SUCH PERSON, INCLUDING THE

APPLICATION AND EFFECT OF FEDERAL, STATE, LOCAL AND FOREIGN

INCOME AND OTHER TAX LAWS.




{Client/085918/1/02003507.DOC;1 }                       31
19-10903-jlg         Doc 59         Filed 01/21/20     Entered 01/21/20 15:48:23      Main Document
                                                     Pg 35 of 41

                   A.        Federal Income Tax Consequences
                             To Holders of Claims

                             The Federal income tax consequences to a holder of Claims receiving, or

entitled to receive, a Distribution in partial or total satisfaction of a Claim may depend on a number

of factors, including the nature of the Claim, the Claimholders' method of accounting, and its own

particular tax situation. Because Claimholders' tax situations differ, Claimholders should consult

their own tax advisors to determine how the Plan affects them for federal, state and local tax

purposes, based on their particular tax situations.

                             Among other things, the federal income tax consequences of a Distribution

to a Claimholder may depend initially on the nature of the original transaction pursuant to which the

Claim arose. For example, a Distribution in repayment of the principal amount of a loan is

generally not included in the Claimholders gross income.

                             The federal income tax consequences of a Distribution to a Claimholder may

also depend on whether the item to which the Distribution relates has previously been included in

the Claimholders gross income or has previously been subject to a loss or bad debt deduction. For

example, if a Distribution is made in satisfaction of a receivable acquired in the ordinary course of

the Claimholders trade or business, and the Claimholder had previously included the amount of

such receivable Distribution in its gross income under its method of accounting, and had not

previously claimed a loss or bad debt deduction for that amount, the receipt of the Distribution

should not result in additional income to the Claimholder but may, as discussed below, result in a

loss. Conversely, if the Claimholder had previously claimed a loss or bad debt deduction with

respect to the item previously included in income, the Claimholder generally would be required to

include the amount of the Distribution in income when received.

                             A Claimholder receiving a Distribution in satisfaction of its Claim generally

may recognize taxable income or loss measured by the difference between (i) the cash and the fair



{Client/085918/1/02003507.DOC;1 }                       32
19-10903-jlg         Doc 59         Filed 01/21/20     Entered 01/21/20 15:48:23   Main Document
                                                     Pg 36 of 41

market value (if any) of the property received and (ii) its adjusted tax basis in the Claim. For this

purpose, the adjusted tax basis may include amounts previously included in income (less any bad

debt or loss deduction) with respect to that item. This income or loss may be ordinary income or

loss if the Distribution is in satisfaction of accounts or notes receivable acquired in the ordinary

course of the Claimholders trade or business for the performance of services or for the sale of goods

or merchandise. In addition, if a Claimholder had claimed an ordinary bad debt deduction for the

worthlessness of its Claim in whole or in part in a prior taxable year, any income realized by the

Claimholder as a result of receiving a Distribution may be taxed as ordinary income to the extent of

the ordinary deduction previously claimed. Generally, the income or loss will be capital gain or loss

if the Claim is a capital asset in the Claimholders hands.

                   B.        Federal Income Tax Consequences
                             of The Transactions Contemplated
                             Under the Plan to the Debtor
                             and the Debtor's Members

                             The following discussion is intended to provide a summary of the Federal

income tax reporting positions that it is anticipated the Debtor will likely adopt based on its present

knowledge of the facts. The Debtor reserves the right to reconsider the manner of reporting of any

of these matters to the extent that circumstances and the relevant facts are at variance from the

Debtor's best assessment of circumstances and facts known at this time. This discussion is only

provided to assist the Debtor's members in evaluating how the contemplated tax reporting positions

affect them for federal income tax purposes.

         THE DEBTOR AND ITS PROFESSIONAL ADVISORS DO NOT INTEND TO AND

ARE NOT GIVING TAX OR OTHER LEGAL ADVICE TO ANY MEMBER. MEMBERS

SHOULD CONSULT THEIR OWN TAX ADVISORS TO DETERMINE HOW THE PLAN

AFFECTS THEM FOR FEDERAL, STATE AND LOCAL TAX PURPOSES, BASED ON

THEIR PARTICULAR TAX SITUATIONS.



{Client/085918/1/02003507.DOC;1 }                       33
19-10903-jlg         Doc 59         Filed 01/21/20     Entered 01/21/20 15:48:23      Main Document
                                                     Pg 37 of 41

         1.        Limited Liability Company

                   The Debtor is a New York limited liability company that is treated as a partnership

for federal income tax purposes and will be treated as continuing in existence as a partnership for

tax reporting purposes until the Effective Date. A partnership is not itself a taxpaying entity for

federal income tax purposes, and the partnership's income or loss (and items thereof) for each

taxable period during which it remains in existence is allocated among the partners, who are

required to report the income or loss (and items thereof) allocated to them on their own tax returns.

                   Generally, a partner is not allowed to deduct his or her share of partnership losses for

the year in excess of the adjusted basis of his or her interest in the partnership, determined as of the

end of the partnership's taxable year in which the loss occurs. Any excess is allowed in any

subsequent year in which the adjusted basis increases. A partner's basis is initially the cash or

adjusted basis of property contributed to the partnership. Thereafter, basis increases for such items

as additional contributions and the partner's share of taxable and tax-exempt income and gain, and

basis decreases for such items as distribution and the partner's share of losses.

                   An increase in a partner's share of partnership liabilities or a partner's assumption of

partnership liabilities is treated as a cash contribution to the partnership that increases basis, and a

decrease in a partner's share of liabilities or the assumption by the partnership of a partner's

liabilities decreases basis, but never below zero. (Cash distributions, including a decrease in a

partner's share of partnership liabilities, in excess of basis is taxable and generally treated as a gain

from the sale of a partnership interest). A partner shares partnership recourse liabilities to the extent

the partner bears the economic risk of loss with respect to that liability, i.e., based on a hypothetical

partnership liquidation at a time when the partnership has no assets, and after taking into account

any rights of contribution or reimbursement from other partners or third parties that are related to

other partners.

                   A partner is not allowed to deduct his or her share of partnership losses for the year


{Client/085918/1/02003507.DOC;1 }                       34
19-10903-jlg         Doc 59         Filed 01/21/20     Entered 01/21/20 15:48:23     Main Document
                                                     Pg 38 of 41

in excess of the amount the partner is deemed to be "at risk" with regard to the partnership.

Generally, a partner is deemed to be "at risk" to the same extent that the partner has basis in his or

her partnership interest, except that a partner's share of recourse liabilities (included in tax basis) are

excluded from the computation if the partner is in any way protected against loss (e.g., by the

existence of a guarantee) and the partner's share of non-recourse liabilities (included in tax basis) are

excluded unless the non-recourse liabilities represent "qualified non-recourse financing" which is

generally secured real estate financing obtained from an unrelated lender engaged in the business of

lending money.

                   The Tax Code has special rules that limit the use of losses from certain "passive

activities" in which the taxpayer does not materially participate. These loss limitation rules do not

apply, however, to an entity, such as the Debtor's, if the taxpayer claiming the loss materially

participated in the activity at any time during any three prior years (even if such participation was

not consecutive).

                   Passive losses that cannot be currently used will be carried forward and applied

against subsequently generated passive income. At the time the partner is no longer treated as a

partner of the Debtor for federal income tax purposes, such suspended passive losses will become

available to offset active income and portfolio income (after first being applied against any other

passive income).

         2.        Continuation of the Partnership

                   Under federal income tax law, a partnership is generally considered to remain in

existence until it no longer has any assets to distribute.

         The Debtor will be treated as remaining in existence as a partnership for tax purposes.

         3.        Partnership Recognition of
                   Cancellation of Indebtedness Income

                   Cancellation of indebtedness income ("COD Income") is recognized by a



{Client/085918/1/02003507.DOC;1 }                       35
19-10903-jlg         Doc 59         Filed 01/21/20     Entered 01/21/20 15:48:23    Main Document
                                                     Pg 39 of 41

partnership to the extent, and at the time, that certain non-deductible debts are discharged for less

than full payment. The COD Income recognized at the partnership level is then allocated among the

partners pursuant to the allocation provisions of the partnership agreement, if such provisions

comply with the requirements of the Tax Code regarding allocations, or, if not, in accordance with

the partners' interests in the partnership. The Tax Code's bankruptcy and insolvency exceptions to

the general rule regarding recognition of COD Income apply at the partner level and not at the

partnership level.

                   The Debtor believes it may realize COD Income pursuant to implementation of the

Plan. There is no assurance that the Debtor will, in fact, derive sufficient taxable losses to offset its

COD Income. To the extent that the amount of losses available to be allocated to the Debtor's

members is less than the amount of COD Income, the members may have ordinary income that may

increase the positive balances of their individual capital accounts unless the members are

themselves insolvent or file their own bankruptcy petitions. The Debtor's members should

consult their own tax advisors to determine the effects of any COD Income.

         4.        Tax Return Filings and
                   Substantial Authority

                   The Debtor will file its partnership income tax returns and take the positions set

forth above, provided it continues to believe that these positions are reasonable under then existing

federal income tax law, and have a realistic possibility of success if challenged by the IRS and

litigated. In addition, at the time these returns were due, these positions will be evaluated to

determine whether there is "substantial authority", within the meaning of the Tax Code Section

6662(d)(2)(B) and the regulations thereunder, for each such position. The Debtor may take steps to

avoid the imposition of any penalties such as disclosing the position on the Debtor's income tax

return in the manner necessary to avoid the imposition of the substantial understatement of income

tax penalty set forth in Tax Code Section 6662(d). No assurance can be given, however, that the



{Client/085918/1/02003507.DOC;1 }                       36
19-10903-jlg         Doc 59         Filed 01/21/20     Entered 01/21/20 15:48:23   Main Document
                                                     Pg 40 of 41

IRS will not challenge the existence of substantial authority with respect to any position or, in the

absence of substantial authority, the adequacy of the disclosure. Members should consult with their

respective personal tax advisors regarding these disclosure requirements and the possible effect on

them of the imposition of the substantial understatement penalty.

         5.        Interest and Penalties

                   If the IRS were to challenge any of the tax return reporting positions being adopted

by the Debtor, it may seek to impose penalties on the members, in addition to any federal income

taxes, and interest thereon, it claimed was due and owing. There can be no assurance that penalties

will not be imposed with respect to any adopted tax reporting position that is successfully

challenged. Members should consult with their respective personal tax advisors regarding the

possible imposition of penalties and the amount of any interest on the underpayment of taxes.

                                                       VIII

                                          VOTING INSTRUCTIONS

         Creditors should complete and sign the enclosed Ballot and return it to Tarter Krinsky &

Drogin LLP, 1350 Broadway, 11th Floor, New York, New York 10018, Attn: Scott S. Markowitz,

Esq., attorneys for the Debtor.

         A ballot is enclosed with each copy of this Disclosure Statement being sent to all holders of

Impaired Claims that filed proof of Claims or were scheduled by the Debtor. Ballots must be

received on or before 5:00 p.m. Eastern Daylight Time on April __, 2020.

         If a ballot is damaged or lost, or if you have any questions concerning any voting

procedures, you may contact Tarter Krinsky & Drogin LLP, attorneys for the Debtor, 1350

Broadway, 11th Floor, New York, New York 10018 (212) 216-8000, Attention: Scott S.

Markowitz, Esq.




{Client/085918/1/02003507.DOC;1 }                       37
19-10903-jlg         Doc 59         Filed 01/21/20     Entered 01/21/20 15:48:23   Main Document
                                                     Pg 41 of 41

                                                        IX

                                               CONCLUSION

         The Debtor believes that confirmation and implementation of the Plan is preferable to

any other alternative. Accordingly, the Debtor urges holders of Claims to vote to accept the Plan

by so indicating on their Ballots and returning them as specified in the Order and Notice

accompanying this Disclosure Statement.

Dated: New York, New York
       January 21, 2020

COCHRAN & PEASE, LLC                                      TARTER KRINSKY & DROGIN LLP
Debtor and Debtor-in-Possession                           Attorneys for Cochran & Pease, LLC
                                                          Debtor and Debtor-in-Possession


By: /s/ Michael Pease__________________                   By: /s/ Scott S. Markowitz_____________
      Michael Pease                                              Scott S. Markowitz, Esq.
      Managing Member                                            1350 Broadway, 11th Floor
                                                                 New York, New York 10022
                                                                 Phone: (212) 216-8000
                                                                Email: smarkowitz@tarterkrinsky.com




{Client/085918/1/02003507.DOC;1 }                       38
